Citation Nr: 0920696	
Decision Date: 06/03/09    Archive Date: 06/09/09

DOCKET NO.  07-26 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran's separation certificate shows that he had active 
military service from February 1953 through February 1955.  
(A service department response to a May 2006 request to 
verify service dates shows service from October 1953 to 
February 1955, but this is inconsistent with the DD Form 214 
showing 1 year, 11 months, and 27 days of service.)

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

Initially, the Board notes that although the June 2007 
statement of the case (SOC) addressed claims of service 
connection for bilateral leg nervousness and bilateral pes 
planus, the Veteran submitted a substantive appeal (VA Form 
9) in August 2007 wherein he stated that he only sought to 
appeal the claim of service connection for a foot disability.  
As such, only a claim of service connection for a foot 
disability will be addressed by the Board.

The Veteran contends that he has a foot disability that is 
the result of wearing military boots that were too small for 
his feet.  During a September 2006 VA examination, the 
Veteran reported that after he entered military service, 
during extensive exercising, marching, and running, he 
started experiencing increased pain in both feet.  He asserts 
that he did not experience any problems with his feet prior 
to entry onto active duty.

Despite the Veteran's assertions, a September 1952 entrance 
examination revealed an abnormal clinical evaluation for the 
Veteran's feet, noting second degree bilateral pes planus, 
and bilateral hallux valgus.  Further, in a September 1952 
report of medical history filled out by the Veteran, he 
checked "yes" to the question whether he ever had foot 
trouble.  The Veteran's service treatment records (STRs) also 
contain a May 1953 x-ray report showing that the Veteran 
fractured his third metatarsal on his right foot when 
marching over rough terrain while stationed at Fort Leonard 
Wood, Missouri.

Regarding evidence of a current disability and a nexus to 
service, a September 2006 VA examiner diagnosed the Veteran 
with pes planus, hallux valgus, and hammertoes, all present 
bilaterally, in addition to degenerative joint disease of 
both feet, and a fracture of the third metatarsal bone of the 
right foot, by history, which had healed completely without 
any functional impairment.  The Veteran had x-rays of both 
feet which were unremarkable for any fracture or dislocation.  
The examiner opined that the Veteran's in-service fracture of 
the third metatarsal bone on the right foot was not likely 
the cause of his pes planus bilaterally, explaining that the 
Veteran entered military service with the preexisting 
conditions (pes planus bilaterally and hallux valgus 
bilaterally) as shown by the service records.

The Board notes that VA regulations require VA to provide a 
medical examination or obtain a medical opinion based on the 
evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The pertinent law states that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

In this case, the pertinent question at issue is whether 
there is any evidence that the Veteran's preexisting pes 
planus and hallux valgus increased in severity during 
military service.  (Pes planus and hallux valgus were 
specifically noted at the time of the Veteran's enlistment 
examination and were recorded as a pre-existing condition on 
the report.) 

The Board finds that it is unable to address the issue of 
aggravation of the Veteran's pre-existing pes planus and 
hallux valgus without obtaining an additional medical opinion 
addressing the medical probabilities that his currently 
diagnosed pes planus and hallux valgus, both bilateral, 
chronically worsened as a result of military service, taking 
into consideration the Veteran's contention of being issued 
boots that did not fit properly, and having to march and run 
long distances in the ill-fitted boots.  Specifically, the 
physician should opine, based on review of the evidence of 
record, whether the Veteran's pes planus and hallux valgus, 
both present bilaterally, have more likely than not (i.e., 
probability greater than 50 percent), at least as likely as 
not (i.e., probability of approximately 50 percent), or less 
likely than not (i.e., probability less than 50 percent) been 
made chronically worse/permanently increased in severity 
(beyond natural progression) by his military service.  A 
complete rationale should be given for all opinions and 
conclusions expressed.

Additionally, there is no medical opinion of record 
discussing the relationship between the Veteran's currently 
diagnosed degenerative joint disease and hammertoes, both 
present bilaterally, and his time spent on active duty.  In 
particular, there is no medical opinion addressing whether 
the Veteran's currently diagnosed DJD or hammertoes are 
traceable to the May 1953 in-service fracture of the third 
metatarsal on the right foot.  Therefore, the Board finds 
that a remand is required to obtain a medical nexus opinion 
to determine whether it is at least as likely as not that the 
Veteran's DJD and/or hammertoes are traceable to his time 
spent on active duty, taking into consideration the Veteran's 
contention regarding marching in service in boots that were 
too small for his feet.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
on appeal.  With any necessary 
authorization from the Veteran, the AOJ 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.  If the AOJ is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform him and his representative 
of this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.  

2.  The Veteran should be afforded a VA 
podiatry examination so as to obtain an 
opinion regarding the medical probability 
that the Veteran's pes planus and hallux 
valgus worsened during military service.  
The examiner should be asked to state 
whether any worsening was clearly and 
unmistakably the result of a natural 
progression of either disability.  The 
examiner should also provide an opinion 
regarding the medical probabilities that 
any currently diagnosed degenerative 
joint disease or hammertoes are 
attributable to the Veteran's active 
military service, in particular to the 
May 1953 fracture of the right third 
metatarsal.  In arriving at conclusions 
on these matters, the examiner should 
take into consideration the Veteran's 
contention regarding marching in military 
boots that did not fit properly and any 
history he provides about symptoms he 
experienced during service and since.  
The examiner should include an opinion as 
to whether it is at least as likely as 
not that any current DJD or hammertoes 
are traceable to military service.

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examination.  The AOJ 
should make sure that the examination 
report complies with this remand and 
answers the questions presented in the 
examination request, especially with 
respect to detailing any connection to 
military service.  If the report is 
insufficient, it should be returned to 
the examiner for necessary corrective 
action, as appropriate.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

